Appeal by defendant from a judgment of the Magistrates’ Court, sitting as a Court of Special Sessions of the City of New York, Queens County, rendered March 21, 1960, convicting him, after a non jury trial, of book-making (Penal Law, § 986), and sentencing him, to serve a term of 30 days in the New York City Workhouse. Pursuant to a certificate of reasonable doubt, defendant is at liberty under bail. Judgment reversed on the law and the facts, information dismissed, defendant discharged and bail exonerated. In our opinion, the proof was insufficient to support the conviction (People v. Richardson, 287 N. Y. 563; People v. Soshtain, 288 N. Y. 658; People v. Marra, 289 N. Y. 703; People v. Carpenito, 292 N. Y. 498; People v. Fiscella, 283 App. Div. 668). Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.